 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MANETIRONY CLERVRAIN,                                     No. 2:18-cv-1716 DB P
12                           Plaintiff,
13             v.                                                  ORDER
14       MARY M. MITCHELL, et al.,
15                           Defendants.
16

17            Plaintiff is a federal prisoner proceeding pro se. Plaintiff seeks relief pursuant to 42

18   U.S.C. § 1983 and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. §

19   1915. Plaintiff’s first amended complaint is before the Court for screening.1

20   I.       Motion to Proceed In Forma Pauperis

21            Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C.

22   § 1915(a). Accordingly, the request to proceed in forma pauperis will be granted.

23            Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

24   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

25   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

26
     1
       Plaintiff filed a first amended complaint shortly after initiating this action. (ECF No. 5.) The Court will thus screen
27   this pleading since it supersedes the earlier-filed complaint. See Forsyth v. Humana, 114 F.3d 1467, 1474 (9th Cir.
     1997) (the “‘amended complaint supersedes the original, the latter being treated thereafter as non-existent.’”)
28   (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967)).
                                                                  1
 1   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

 2   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments

 3   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

 4   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time

 5   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.

 6   § 1915(b)(2).

 7   II.     Screening

 8           A.      Screening Requirement

 9           The in forma pauperis statute provides, “Notwithstanding any filing fee, or any portion

10   thereof, that may have been paid, the court shall dismiss the case at any time if the court

11   determines that . . . the action or appeal . . . fails to state a claim upon which relief may be

12   granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).

13           B.      Pleading Standard

14           Section 1983 “provides a cause of action for the deprivation of any rights, privileges, or

15   immunities secured by the Constitution and laws of the United States.” Wilder v. Virginia Hosp.

16   Ass'n, 496 U.S. 498, 508 (1990) (quoting 42 U.S.C. § 1983). Section 1983 is not itself a source of

17   substantive rights, but merely provides a method for vindicating federal rights conferred

18   elsewhere. Graham v. Connor, 490 U.S. 386, 393-94 (1989).

19           To state a claim under § 1983, a plaintiff must allege two essential elements: (1) that a

20   right secured by the Constitution or laws of the United States was violated and (2) that the alleged
21   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

22   U.S. 42, 48 (1988); Ketchum v. Alameda Cnty., 811 F.2d 1243, 1245 (9th Cir. 1987).

23           A complaint must contain “a short and plain statement of the claim showing that the

24   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

25   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

26   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
27   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual

28   matter, accepted as true, to state a claim to relief that is plausible on its face.” Id. Facial
                                                           2
 1   plausibility demands more than the mere possibility that a defendant committed misconduct and,

 2   while factual allegations are accepted as true, legal conclusions are not. Id. at 677-78.

 3          C.      Discussion

 4          Rule 8 of the Federal Rules of Civil Procedure mandates that a complaint include a “short

 5   and plain statement of the claim,” Fed. R. Civ. P. 8(a)(2), and that each allegation “be simple,

 6   concise, and direct.” Fed. R. Civ. P. 8(d)(1). A complaint that is so confusing that its “'true

 7   substance, if any, is well disguised’” may be dismissed for failure to satisfy Rule 8. Hearns v. San

 8   Bernardino Police Dep’t, 530 F.3d 1124, 1131 (9th Cir. 2008) (quoting Gillibeau v. City of

 9   Richmond, 417 F.2d 426, 431 (9th Cir. 1969)); see also McHenry v. Renne, 84 F.3d 1172, 1180

10   (9th Cir. 1996) (“Something labeled a complaint but written ... prolix in evidentiary detail, yet

11   without simplicity, conciseness and clarity as to whom plaintiffs are suing for what wrongs, fails

12   to perform the essential functions of a complaint.”); Nevijel v. N. Coast Life Ins. Co., 651 F.2d

13   671, 673-74 (9th Cir. 1981) (affirming a dismissal with prejudice for failure to comply with Rules

14   8(a) and 8(e), finding that both the original complaint and an amended complaint were “verbose,

15   confusing and conclusory”).

16          Plaintiff’s first amended complaint, which spans over 200 pages, does not comply with the

17   standards of Rule 8. It is confusing, convoluted, and fails to set forth the facts in a

18   comprehensible manner. It also fails to clearly articulate the facts giving rise to any claim. For

19   this reason, the pleading will be dismissed with leave to amend.

20          Plaintiff is advised that in an amended complaint, he must clearly identify each defendant
21   and the action that defendant took that violated his constitutional rights. The Court is not required

22   to review exhibits to determine what plaintiff’s charging allegations are as to each named

23   defendant. If plaintiff wishes to add a claim, he must include it in the body of the complaint. The

24   charging allegations must be set forth in the amended complaint so defendants have fair notice of

25   the claims plaintiff is presenting. That said, plaintiff need not provide every detailed fact in

26   support of his claims. Rather, plaintiff should provide a short, plain statement of each claim. See
27   Fed. R. Civ. P. 8(a).

28
                                                         3
 1           Any amended complaint must show the federal court has jurisdiction, the action is brought

 2   in the right place, and plaintiff is entitled to relief if plaintiff’s allegations are true. It must

 3   contain a request for particular relief. Plaintiff must identify as a defendant only persons who

 4   personally participated in a substantial way in depriving plaintiff of a federal constitutional right.

 5   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation

 6   of a constitutional right if he does an act, participates in another’s act or omits to perform an act

 7   he is legally required to do that causes the alleged deprivation).

 8           In an amended complaint, the allegations must be set forth in numbered paragraphs. Fed.

 9   R. Civ. P. 10(b). Plaintiff may join multiple claims if they are all against a single defendant. Fed.

10   R. Civ. P. 18(a). If plaintiff has more than one claim based upon separate transactions or

11   occurrences, the claims must be set forth in separate paragraphs. Fed. R. Civ. P. 10(b).

12           The federal rules contemplate brevity. See Galbraith v. County of Santa Clara, 307 F.3d

13   1119, 1125 (9th Cir. 2002) (noting that “nearly all of the circuits have now disapproved any

14   heightened pleading standard in cases other than those governed by Rule 9(b)”); Fed. R. Civ. P.

15   84; cf. Rule 9(b) (setting forth rare exceptions to simplified pleading). Plaintiff’s claims must be

16   set forth in short and plain terms, simply, concisely and directly. See Swierkiewicz v. Sorema

17   N.A., 534 U.S. 506, 514 (2002) (“Rule 8(a) is the starting point of a simplified pleading system,

18   which was adopted to focus litigation on the merits of a claim.”); Fed. R. Civ. P. 8.

19           An amended complaint must be complete in itself without reference to any prior pleading.

20   E.D. Cal. R. 220. Once plaintiff files an amended complaint, all prior pleadings are superseded.
21   By signing an amended complaint, plaintiff certifies he has made reasonable inquiry and has

22   evidentiary support for his allegations, and for violation of this rule the court may impose

23   sanctions sufficient to deter repetition by plaintiff or others. Fed. R. Civ. P. 11.

24   III.    Conclusion

25           Based on the foregoing, IT IS HEREBY ORDERED that:

26           1. Plaintiff’s motion for leave to proceed in forma pauperis (ECF No. 22) is GRANTED;
27           2. Plaintiff’s incomplete motions for leave to proceed in forma pauperis (ECF Nos. 2, 4,

28               20) are DENIED as moot;
                                                           4
 1             3. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

 2                  is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C. §

 3                  1915(b)(1). All fees shall be collected and paid in accordance with this court’s order

 4                  to Big Spring Correctional Institution, Attention: Inmate Trust Account filed

 5                  concurrently herewith; and

 6             4. Plaintiff’s first amended complaint (ECF No. 5) is dismissed with leave to amend.

 7                  Plaintiff must file an amended complaint within thirty days from the date of this

 8                  Order. This pleading shall be limited to 25 pages and shall comply with the standards

 9                  set forth above. If plaintiff fails to file a timely second amended complaint that

10                  complies with these requirements, the Court may issue a recommendation to dismiss

11                  this action.

12   Dated: December 4, 2018

13

14

15

16

17

18
     /DLB7;
19   DB/Inbox/Substantive/cler1716.scrn

20
21

22

23

24

25

26
27

28
                                                           5
